Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 1, 14, 16, and 25-27 and the addition of the new claims 28-30.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.

In regards to the amended independent claims 1, 14, and 25, 
The prior art made of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), teach a latch control of an exit device that includes most of the claimed structural limitations and  including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), fail teach or fairly suggest the structural interactions among the claimed limitations, and as follows:
“the first spring biases the first lift finger into engagement with the first transmission” as claimed in the independent claim 1.
“a coil spring” is not taught and its claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission, wherein the first spring is a first coil spring” as claimed in the independent claim 14.
 “wherein engaging the first movable component with the first transmission comprises biasing, by a first spring, the first lift finger from a first disengaged position in which the first lift finger is disengaged from the first transmission to a first engaged position in which the first lift finger is engaged with the first transmission” as claimed in the independent claim 25. 

Additionally, the prior art made of record, including David M. Schacht (US-8146961-B2), teaches a latch control of an exit device with a coil spring that is slid onto a cylindrical shaft and compressed in a moving bracket. Furthermore, the prior art, including Lin Ching Tien (US-8424928-B2), teaches of a door handle that uses spring biasing members of coil shapes which are fitted onto shaft ends of sliding members and compressed between the moving members and a receptacle. Moreover, the prior art, including Alfred E. Floyd et al. (US-3811717-A), teaches a fire door lock with coil springs that are slid onto cylindrical shafts and are compressed between Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), teach a first and a second spring clip, a first and second lift finger that transfer the movement of the first and second moving blocks to a first and second latch bolt actuators. But the prior art, including David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), fail to teach or fairly suggest the claimed structural interactions among the claimed limitations, and as follows:
“the first spring biases the first lift finger into engagement with the first transmission” as claimed in the independent claim 1.
the limitation “a coil spring” is not taught and its claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission, wherein the first spring is a first coil spring” as claimed in the independent claim 14.
 “wherein engaging the first movable component with the first transmission comprises biasing, by a first spring, the first lift finger from a first disengaged position in which the first lift finger is disengaged from the first transmission to a first engaged position in which the first lift finger is engaged with the first transmission” as claimed in the independent claim 25. 

Furthermore, the examiner can find no motivation to modify the first spring / spring clip, the first lift finger, the first transmission, the coil spring, the first and second lift finger, and the first and a second spring clip as taught by the prior art, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), and Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), to meet the claimed structural interactions “the first spring biases the first lift finger into engagement with the first transmission” as claimed in the independent claim 1 of the instant application, “a coil spring” and its claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission, wherein the first spring is a first coil spring” as claimed in the independent claim 14 of the instant application, and “wherein engaging the first movable component with the first transmission comprises biasing, by a first spring, the first lift finger from a first disengaged position in which the first lift finger is disengaged from the first transmission to a first engaged position in which the first lift finger is engaged with the first transmission” as claimed in the independent claim 25 of the instant application, and without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims (2-13, 23-24, and 28), (15, 18-20, 22, and 29) and (26-27) are allowed due to depending on the allowable independent claims 1, 14, and 25 respectively.
In regards to the independent claim 16, 
Although the prior art made of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), teach a latch control of an exit device that includes most of the claimed structural limitations and most of the claimed structural interaction among the claimed limitations, including the structural limitation a first spring in the form of a spring clip, a first lift finger, and a  including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), fail teach or fairly suggest the claimed structural interaction “a first spring urging the first lift finger into contact with the first transmission”, nor does the prior teach or fairly suggest the structural limitations “a second spring”, “a second lift finger” and “a second transmission” and their structural interaction “a second spring urging the second lift finger into contact with the second transmission” as claimed in the independent claim 16. 


Additionally, the prior art made of record, including David M. Schacht (US-8146961-B2), teaches a latch control of an exit device with a coil spring that is slid onto a cylindrical shaft and compressed in a moving bracket. Furthermore, the prior art, including Lin Ching Tien (US-8424928-B2), teaches of a door handle that uses spring biasing members of coil shapes which are fitted onto shaft ends of sliding members and compressed between the moving members and a receptacle. Moreover, the prior art, including Alfred E. Floyd et al. (US-3811717-A), teaches a fire door lock with coil springs that are slid onto cylindrical shafts and are compressed between moving and stationary components. Additionally, the prior art, including Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), teach a first and a second spring clip, a first and second lift finger that transfer the movement of the first and second moving blocks to a first and second latch bolt actuators.

VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), fail to teach the claimed limitation “a second transmission” and the claimed structural interactions “a first spring urging the first lift finger into contact with the first transmission” and “a second spring urging the second lift finger into contact with the second transmission” as claimed in the independent claim 16. 

The examiner can find no motivation to modify the first spring / spring clip, the first lift finger, the first transmission, the coil spring, the first and second lift finger, and the first and a second spring clip as taught by the prior art, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734), David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), and Alfred E. Floyd et al. (US-3811717-A), Chun-Meng Shen (US-7748757-B2, Kun H. Kim (US-4601499-A), and Chung-Liang Lin (US-9140032-B2), to meet the claimed structural interactions “a first spring urging the first lift finger into contact with the first transmission” and “second spring urging the second lift finger into contact with the second transmission” as described in the disclosed figures and written description and as claimed in the independent claim 16, without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 17, 21, and 30 are allowed due to depending on the allowable independent claims 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as follows:
Chanel Frederic (FR-2861789-A1) teaches of a multipoint anti-panic lock for an emergency exit door. The system includes remote latches, connecting rods, horizontal push-bar assembly, and a latch control assembly. The invention can be installed on a right opening door as well as on a left opening door
Richard B. Cohrs (US-4741563-A) teaches a multipoint panic-type exit device. The system includes remote latch systems, a horizontal push-bar assembly, and a latch control assembly. The invention aims to standardize the components of the multipoint exit device by introducing a universal center case sub-assembly.
Ching-Tien Lin (US-7641244-B2) teaches a fire door lock system that enables a three-directional locking of a door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675